Justice ALITO, with whom Justice THOMAS joins, dissenting.
The Court grants, vacates, and remands this case in light of Jae Lee v. United States, 582 U.S. ----, 137 S.Ct. 1958, 198 L.Ed.2d 476 (2017). But Lee was handed down on June 23, 2017-almost a month before the Indiana Court of Appeals issued its decision in this case. Moreover, petitioner admits that he cited and advanced arguments based on Lee in both his petition for rehearing before the Indiana Court of Appeals and his petition for transfer to the Indiana Supreme Court. Reply Brief 3. I would accordingly deny the petition for the reasons stated in Justice Scalia's dissenting opinion in Webster v. Cooper, 558 U.S. 1039, 1040, 130 S.Ct. 456, 175 L.Ed.2d 506 (2009).